Citation Nr: 0828751	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Barrett's 
Esophagitis.

2.  Entitlement to a compensable disability rating for 
chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a disability rating in excess of 20 
percent for intervertebral disc disease (IVDS) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued in 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, denied entitlement to service connection for Barrett's 
Esophagitis, continued a noncompensable disability rating for 
the veteran's COPD and continued a 10 percent disability 
rating for IVDS of the lumbar spine.  In a September 2005 
rating decision issued in October 2005, the RO increased the 
veteran's disability rating for IVDS of the lumbar spine to 
20 percent.  As this does not represent the highest possible 
benefit, the issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if his 
claim for entitlement to service connection for Barrett's 
Esophagitis is granted on appeal.  On remand, the AOJ must 
provide such notice.

Further, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with this notification.

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been receiving ongoing treatment for his Barrett's 
Esophagitis and his service-connected lumbar spine IVDS and 
COPD disabilities.  On remand, VA should attempt to obtain 
any missing medical records reflecting treatment for the 
veteran's gastrointestinal, back and respiratory 
disabilities.

The veteran contends that his Barrett's Esophagitis began to 
manifest during his time in service.  Service treatment 
records from May 1967 reflect that the veteran underwent an 
upper gastrointestinal series, based on the veteran's reports 
of episodes of indigestion characterized as excruciating and 
burning which were relieved by Tums.  The series was negative 
and the impression was pylorospasm.  The veteran was seen in 
August 1967 for pain in the lower abdomen associated with 
fever and chills.  In March 1972 and June 1973, the veteran 
was again seen for pain in the lower abdomen.  It should be 
noted that the veteran was diagnosed with chronic prostatitis 
and inguinal hernias while on active duty.  The veteran's 
separation Reports of Medical History and Examination do not 
reflect any diagnosis of or treatment for a stomach disorder.  
Post-service treatment records show that the veteran was 
diagnosed with a hiatal hernia and esophageal ulcer in 
October 1989.  Private endoscopic examinations since that 
time show Barrett's Esophagitis.  On remand, the veteran 
should be afforded an examination in order to determine 
whether it is more likely than not that his Barrett's 
Esophagitis began to manifest during the veteran's active 
duty.

It appears that the AOJ scheduled the veteran for 
examinations to determine the current nature of his service-
connected COPD and IVDS of the lumbar spine; however, the 
veteran asserts that he was not given notice of these 
examinations, and there is no evidence in the claims file 
that he was given such notice.  In the interest of fulfilling 
VA's duty to assist, after the receipt of medical records, 
the veteran should be scheduled for orthopedic/neurological 
and respiratory examinations to ascertain the current nature 
and severity of the veteran's back and respiratory 
disabilities.  The veteran's spine examination report should 
include an evaluation of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, and weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2007), See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
In addition, the Board notes that the veteran has been 
diagnosed with radiculopathy.  The examiner should note any 
neurological impairment that is associated with the veteran's 
service-connected spine disability.

The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) what 
is needed to establish an effective date 
or a disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); (2) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (3) the criteria of 
Diagnostic Codes 5243 and 6603, 
pertaining to his back and respiratory 
disabilities, respectively, (4) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
gastrointestinal problems since his 
release from service in 1985 and for his 
service-connected lumbar spine IVDS and 
COPD disabilities since August 2003, one 
year before he filed his claim for an 
increase in disability rating.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
and indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded a 
gastrointestinal examination to determine 
whether the veteran's Barrett's 
Esophagitis began to manifest during 
service, and orthopedic/neurological and 
respiratory examinations to determine the 
nature and extent of his service-
connected IVDS of the lumbar spine and 
COPD, respectively.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done, to 
include range of motion measurements of 
the lumbar spine.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The gastrointestinal examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
Barrett's Esophagitis began during his 
first period o active service or is 
etiologically related to the veteran's 
active duty service in any way, and (2) 
the current status of the veteran's 
Barrett's Esophagitis.  If the etiologies 
of the diagnosed disorders are attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The orthopedic/neurological examiner is 
to assess the nature and severity of the 
veteran's residuals of a lumbar spine 
injury in accordance with the latest AMIE 
worksheet for rating disorders of the 
spine.  All indicated tests and studies, 
to include range of motion and X-rays, 
should be undertaken.  The examiner 
should also provide an opinion as to 
combined duration of incapacitating 
episodes (defined as a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Finally, the orthopedic/neurological 
examiner should indicate whether the 
veteran has any neurological conditions 
related to the veteran's service-
connected spine disability.  The 
Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify any neurological 
impairment associated with the veteran's 
spine disability, distinguishing among 
the categories and using the results of 
all pertinent testing of record.

The respiratory examiner is to assess the 
current nature and extent of severity of 
the veteran's COPD in accordance with the 
latest AMIE worksheet for rating 
respiratory disorders.  Pulmonary 
Function Testing should be performed, 
with measurements of Forced Vital 
Capacity (FVC), Forced Expiratory Volume 
in one second (FEV- 1) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)).  
In addition, the examiner should note 
whether the veteran uses inhalation or 
bronchodilator therapy, corticosteroids, 
antiinflammatory or immunosuppressive 
medications.  If the veteran uses any of 
these treatments, the examiner should 
note how often.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claims.  Regarding the 
veteran's increased rating claims, the 
AOJ should consider of the holdings in 
Hart and DeLuca, supra the rating of the 
spine.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




